Title: To George Washington from Matthias Ogden, 25 April 1783
From: Ogden, Matthias
To: Washington, George


                        
                            Sir
                            Elizth Town April 25th 1783
                        
                        I have the honor to acknowledge the reciept of your Excellencys letter enclosing the certificate. Altho I
                            failed in the executions of certain plans proposed by myself; yet I am happy to find a generosity in your Excellency that
                            in some measure compensates, for my misfortune & mortification, in not succeeding; had the matter depended on my
                            own exertions only, I trust your Excellency would not have been disappointed.
                        The very honorable testimony your Excellency has given me, I esteem the most valuable acquisition of my life.
                            I thank your Excellency for the private advice contained in the Letter; I shall certainly adopt it & hope to
                            conduct myself so as to deserve your Excellencys further approbation. I have the honor to be with the
                            utmost esteem & respect your Excellencys obliged, very humble servant
                        
                            M. Ogden
                        
                    